DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) filed on October 5, 2020 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.   

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “94” has been used to designate both a button (Fig. 2) and a handle (Fig. 2).  
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 90 - first gripping portion.  
	The drawings are objected to because:
	Figure 3 is objected to for containing a lead line (arrow) without any designation.  The arrow is drawn from element 76 through element 78.
	Figure 7 is objected to for containing lead lines (two arrows) without any designation.
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “counter-balances” (claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim 3 is objected to because of the following informalities:  
	Claim 3, Examiner suggests -- are transverse to [[on]] one another --
	Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
	a) one first actuator configured to…in claim 1
	b) one second actuator configured to…in claim 1
	c) one third actuator configured to…in claim 1
	d) one first input device in communication…in claim 1
	e) one second input device in communication…in claim 1
	f) one third input device in communication…in claim 1
	g) one or more counter-balances…in claim 2
	h) one fourth actuator…in claim 11
	i) one fourth input device in communication…in claim 11
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the claim limitations “one first actuator configured to”; “one second actuator configured to”; “one third actuator configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
	Specifically, these appear to refer to black boxes 80/82/84/88 (first actuator); 28 (second actuator); 32 (third actuator) which do not disclose the necessary structure for performing the functions of “configured to control…one attribute of a light beam”, “configured to control a position of…biomicroscope along…horizontal axis”; “configured to control…one attribute of a light beam”, “configured to control a position of…biomicroscope along…vertical axis”.  The specification provides no other detailed discussion of what the actuators actually are.
	Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	As to claim 1, the claim recites “such that a user looking into said biomicroscope can reach said user interface handle” is a relative term (MPEP 2173.05(b)).  Specifically, the metes and bounds are unclear as to such a structure as it seems dependent upon a condition of looking into the biomicroscope, as well as the user’s size/shape.  For purposes of compact prosecution, Examiner will interpret the claim such that so long as it is a handle, it is reachable by a user.
	As to claim 6, the claim recites “said plurality of input devices” which lacks antecedent basis.
	As to claim 11, the claim recites “said plurality of input devices” which lacks antecedent basis.
	As to claim 16, the claim recites “first second end limits of travel” which is not understood.  For purposes of compact prosecution, Examiner will understand as “first and second end…”.
	Claims 2-20 are rejected as dependent upon claims 1 and/or 6, 11, 16.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11-12 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ulbers et al. (US 6,474,815 - Ulbers).
	As to claim 1, Ulbers teaches a slit lamp and biomicroscope assembly comprising a viewing system including a biomicroscope (Ulbers Fig. 1 - 3), 
	an illumination system including a slit lamp having at least one light source (Ulbers Fig. 1 - 5; col. 3:55-67) and a light processing system having at least one first actuator configured to control at least one attribute of a light beam coming out of the slit lamp (Ulbers FIg. 1 - 21a; col. 4:22-31; Fig. 2 - 49; col. 6:30-35; Fig. 1 - 109, 15; Fig. 14 - 110a, 110b; col. 8:9-35).
	a positioning system supporting both of said biomicroscope and said slit lamp (Ulbers Fig. 1 - 24, 11), said positioning system including at least one second actuator configured to control a position of said biomicroscope along a first horizontal axis (Ulbers Fig. 1 - 51, 53, 57a, 52; col. 6:35-50), said positioning system also including at least one third actuator configured to control a position of said biomicroscope along a first vertical axis (Ulbers Fig. 1 - 51; col. 6:50-57); and
	a user interface handle graspable by a hand of a user and supported on said positioning system proximate to said biomicroscope such that a user looking into said biomicroscope can reach said user interface handle (Ulbers Fig. 1 - 51), said user interface handle including a plurality of input devices including at least one first input device in communication with said at least one first actuator and at least one second input device in communication with said at least one second actuator and at least one third input device in communication with said at least third one actuator (Ulbers Fig. 1 - 51, 53, 109; Fig. 14 - 110a, 110b; col. 6:30-57; col. 8:9-35).
	As to claim 11, Ulbers teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Ulbers further teaches said biomicroscope further comprises at least one lens (Ulbers Fig. 1 - 3; Fig. 7 - 33a, 33b; col. 5:5-15) and at least one fourth actuator configured to move said at least one lens within said biomicroscope (Ulbers Fig. 1 - 59; col. 6:17-25); and said plurality of input devices further comprises at least one fourth input device in communication with said at least one fourth actuator (Ulbers Fig. 1 - 59; col. 6:17-25).	
	As to claim 12, Ulbers teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Ulbers further teaches said positioning system further comprises at least one fourth actuator configured to control the position of said biomicroscope along a second horizontal axis perpendicular to said first horizontal axis (Ulbers Fig. 1 - 51, 53, 57a, 52; col. 6:35-50); and said plurality of input devices further comprises at least one fourth input device in communication with said at least one fourth actuator (Ulbers Fig. 1 - 51, 53, 57a, 52; col. 6:35-50). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ulbers as applied to claim 1 above, and further in view of Lang et al. (US 4,411,502 - Lang).
	As to claim 13, Ulbers teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify a frame supported by said positioning system and having an arcuate surface, wherein at least part of said slit lamp is mounted to said arcuate frame and configured to emit light from a plurality of different locations along said arcuate surface.
	In the same field of endeavor a slit lamp microscope having a frame supported by said positioning system and having an arcuate surface (Lang Fig. 2 - 17), wherein at least part of said slit lamp is mounted to said arcuate frame and configured to emit light from a plurality of different locations along said arcuate surface (Lang Fig. 2 - 1, 7; col. 2:35-43).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide an arcuate surface and emit light from a plurality of directions since, as taught by Lang, such elements are well known in the art for combining slit and fundus imaging and imaging a anterior surfaces of the eye (Lang col. 1:30-67).
	As to claim 14, Ulbers in view of Lang teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Lang further teaches said at least one first actuator is coupled to said at least part of said slit lamp and configured to move said at least part of said slit lamp along said arcuate surface (Lang Fig. 2 - 17, 1; Fig. 3 - 10), and said at least one attribute thus defined as a direction of the light beam (Lang Fig. 2 - 1, 7).
	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ulbers and Lang as applied to claim 13 above, and further in view of Graether (US 7,922,329).
	As to claim 15, Ulbers in view of Lang teaches all the limitations of the instant invention as detailed above with respect to claim 13, but doesn’t specify a secondary light source mounted to the arcuate frame and configured to emit light from a plurality of direction locations along the arcuate surface.  In the same field of endeavor Graether teaches a slit lamp assembly having a secondary light source mounted to the arcuate frame and configured to emit light from a plurality of direction locations along the arcuate surface (Graether Fig. 1 - 64, 72, 30; Fig. 2 - 70; col. 2:42-46; col. 3:14-26).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a secondary light source since, as taught by Greather, such light sources and cameras are well known in the art for the purpose of allowing a broader view of the subject (Graether col. 4:45-50).
	
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ulers as applied to claim 1 above, and further in view of Littmann (US 2,622,473).
	As to claim 16, Ulbers teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify a secondary lens; and
a frame supporting said secondary lens and mounted to said biomicroscope and moveable relative to said biomicroscope between first second end limits of travel, wherein when said frame is at said first end limit of travel said secondary lens is positioned in a field of view of said biomicroscope and when said frame is at said second end limit of travel said secondary lens is positioned outside of the field of view of said biomicroscope.
	In the same field of endeavor Littmann teaches a slit lamp microscope with a secondary lens (Littmann Fig. 1 - 7) and a frame supporting said secondary lens and mounted to said biomicroscope and moveable relative to said biomicroscope between first second end limits of travel (Littmann Fig. 1 - 1, 7, 17, 4, 3; col. 2:20-50), wherein when said frame is at said first end limit of travel said secondary lens is positioned in a field of view of said biomicroscope (Littmann Fig. 1 - 7), and while Littmann discussed the frame/lens is attachable and therefore the lens is movable outside the biomicroscope field of view (Littmann Fig. 1 - 1; col. 1:25-30) but doesn’t clarify if the lens is itself moved to a second end limit of travel positioned outside of the field of view of said biomicroscope.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include a secondary lens and frame since, as taught by Littmann, such lenses/frames are well known in the art for the purpose of adding imaging of the fundus/retina (Littmann col. 2: 20-25).  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide a second end travel (e.g. swiveling up/down or into/out of the optical axis of (10)) of the lens (7) via holder (17) since such a feature amounts to generic adjustability - i.e. adjust the lens (7) into/out of the optical path.  It has been held that adjustability, where needed, involves only routine skill in the art.  In re Stevens 101 USPQ 284 (CCPA 1954).
	As to claim 17, Ulbers in view of Littmann teaches all the limitations of the instant invention as detailed above with respect to claim 16, and Littmann further teaches a bracket portion pivotally mounted to the biomicroscope (Littmann Fig. 1 - 6, 18, 1; col. 2:20-35), and at least one telescoping arm assembly positioned between the bracket portion and the secondary lens (Littmann Fig. 1 - 3, 4, 17; col. 2:30-45), wherein when said telescoping arm assembly is in an extended configuration the secondary lens is positioned a first distance from the biomiscroscope and when the at least one telescoping arm assembly is in a retracted configuration the secondary lens is positioned a second distance from the biomicroscope less than the first distance (Littmann col. 1:30-48; col. 2:40-45).






Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ulbers as applied to claim 1 above, and further in view of Odom et al. (US 6,631,989 - Odom).
	As to claim 20, Ulbers teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Ulbers further teaches a head support system supported on the positioning system (Ulbers Fig. 1 - 17), but doesn’t specify the details of the support system.  In the same field of endeavor Odom teaches a head support system comprising first and second vertical bars extending from a positioning system (Odom Fig. 6 - 262 left/right, 282), a forehead support extending between the first and second vertical bars (Odom Fig. 6 - 284), a chin strap extending between the first and second vertical bars (Odom Fig. 6 - 280), and a back strap connected to the chin strap and configured to extend around a back of a patient’s head and selectively connect to the forehead support (Odom Fig. 6 - 264).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide such head support system since, as taught by Odom, such systems are well known in the art for the purpose of supporting and positioning a head (Odom Fig. 6; col. 4:13-20).






Allowable Subject Matter
Claims 2-10, 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
	As to claims 2-10, although the prior art teaches a slit lamp and microscope as detailed above with respect to claim 1, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 2, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	As to claims 18-19, although the prior art teaches a slit lamp and microscope as detailed above with respect to claim 1, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 18, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Barker (US 7,118,218); Yoshimura et al. (US 6,283,596); Abraham (US 4,874,236); Papritz (US 2,99,422) are cited as additional examples of slit-lamp biomicroscope configurations.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        November 3, 2022